TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00258-CV



                               Bobbi Battishia White, Appellant

                                                v.

                                  Michael J. Rogers, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            NO. 242-413-B, THE HONORABLE JACK JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Bobbi Battishia White, acting pro se, filed a notice of appeal on April 22, 2019,

from “the judgement rendered herein against Bobbi Battishia White.” White included with her

notice of appeal a “Motion for Judicial Review of Documentation or Instrument Purporting to

Create a Lien or Claim” filed in the district court on March 19, 2019, and a “Judicial Finding of

Fact and Conclusion of Law Regarding a Documentation or Instrument Purporting to Create a

Lien or Claim” (Finding and Conclusion) signed by District Court Judge Jack Jones on

March 25, 2019. Although White purports to appeal the Finding and Conclusion under Texas

Government Code section 51.903(c) (which provides an expedited procedure for removal of a

fraudulent lien on property), the substance of her appeal does not challenge any lien. Rather, she

complains of a temporary restraining order, a conservatorship determination, and a writ of
attachment, all of which were issued in the underlying family law case decided in 2016. 1 See In

re White, Nos. 03-18-00051-CV & 03-18-00325-CV, 2018 Tex. App. LEXIS 3340, at *1-2

(Tex. App.—Austin May 11, 2018, orig. proceeding) (raising similar complaints about 2016

temporary restraining order and conservatorship); see also Tex. Gov’t Code § 51.903(c). The

time to file an appeal from the orders signed in 2016 has expired. See Tex. R. App. P. 26.1.

               On June 12, 2019, this Court requested that White file a written response

demonstrating this Court’s jurisdiction over her appeal. Her filed response—which references

appellate review of a finding as to the validity of a real-estate or personal-property lien and

appellate review of an order overruling a motion to vacate the appointment of a receiver or

trustee, while actually complaining of the orders issued in 2016—failed to demonstrate our

jurisdiction. Accordingly, we dismiss White’s appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: July 18, 2019




       1
          White’s request for the clerk’s record in this appeal asked only for the inclusion of her
final divorce decree signed July 25, 2012, and filings from May 9, 2016, through July 27, 2016.
Her brief complained only of the temporary restraining order signed on July 20, 2016, and a writ
of attachment issued on July 25, 2016, in that case.
                                                2